DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed on 12/17/2020, are acknowledged.  Claims 1, 9-15 are pending in this action.  Claims 1, 9-12 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2019/024874, filed June 24, 2019, which claims benefit of foreign priority to JP 2018-119467, filed June 25, 2018.  No English translations of the certified copies of both priority applications have been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (35 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:  
List of cited documents (Para. 0008) should be removed from the specification.  MPEP 608.01.  If applicant wants these references be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Further, it is noted that the publications recited in the instant application (Para. 0006, 0007) should be identified by patent/application number.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed on 03/11/2021, 01/14/2022, 02/04/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statements, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 11, 13 are objected to because of the following informalities:  
Claim 11 comprises the typographic error “mass ratio of 95:5 to” that needs to be corrected to “mass ratio of from 95:5 to” for clarity.
Claim 13 comprises the typographic error “wherein a 4% by mass aqueous solution of the polyvinyl alcohol-based polymer has a viscosity of 2.0 to” that needs to be corrected to “wherein an aqueous solution containing 4% by mass of the polyvinyl alcohol-based polymer has a viscosity of from 2.0 to” for clarity. 
It is suggested that both numerical limitations recited in claim 13, i.e., “2.0 to 10.0 mPa*s” should be identified by the units of measurements for clarity.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “polyvinyl alcohol based polymer” that is unclear.  In the present case, it is unclear what is understood by the term “polyvinyl alcohol based” – e.g., comprising at least 1 mol%, OR at least 50 mol% of vinyl alcohol monomers?  Therefore, the metes and bounds of the claim are not reasonably clear.  Clarification is required.  
Claim 1 recites the limitation “a fatty acid ester of a polyol ... has a hydrophilic-lipophilic balance (HLB) value of 4.0 or more”.  To this end, it is noted that prior art teaches that the HLB value of a compound is merely a rough guide generally used to enable formulation of industrial, pharmaceutical and cosmetic emulsions.  For many important compounds (e.g., polyethoxylated surfactants), it has been reported that HLB values can differ by as much as about 8 HLB units, depending upon the empirical method chosen to determine the HLB value” (Wikipedia; US 2002/0012680, Para. 0029).  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, claim 1 is unclear and indefinite, because said claim does not specify the frame of references used to measure the HBL characteristics of claimed compounds.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Clarification is required. 
Claim 13 defines the polyvinyl alcohol-based polymer as providing a viscosity of an aqueous solution containing 4 mass% of said polymer in the range of 2-10 mPa*s.  First, it is noted that properties of a polymer solution depend on such conditions as solvent/solution composition, pH, concentration, temperature, polymer molecular weight, polymer chain structure, etc. (see Teraoka cited herein).  Given that said limitation depends on user’s choice, said claim is not sufficiently definite, because it refers to a variable.  MPEP 2173.05.  Second, it is noted that claim 13 recites the limitation “a viscosity of 2-10 mPa*s” without identification of conditions (i.e., solvent, concentration, temperature, pH, etc.) and specific method/instrument for viscosity measurement to be used.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the viscosity values recited by claim 13 are incomplete insofar as said claim does not specify the frame of references used to measure them.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not clear.  Clarification is required.
Claims 1, 9-12, 14-15 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., US 2013/0189325 (cited in IDS; hereinafter referred to as Hayashi), in view of Matono et al., US 2020/0268671 (filing date 03/31/2016; hereinafter referred to as Matono).
Hayashi teaches coatings for oral solid pharmaceutical formulations, wherein said coatings can be used for improving stability of drugs in said formulations against oxygen and water vapor, and also teaches a method of applying said coatings to solid medicines (Abstract; Para. 0002, 0022, 0040).  To this point, Hayashi teaches that said coating formulations/compositions may include:
polyvinyl alcohol (PVA) and/or derivatives thereof, wherein PVA is obtained by saponification of polyvinyl acetate, and wherein the saponification degree of PVA is 70-97 mol%, and the average polymerization degree of PVA is 200-3,000 (Para. 0034, 0035; Examples as applied to claim 1);
sorbitan fatty acid ester (e.g., sorbitan monolaurate C18H34O6), sucrose fatty acid ester, etc. having a HLB value of 4-10 ; (Para. 0015; 0046, 0047;  Examples as applied to claims 1, 9, 10);
talc (Para. 0068, 0078 as applied to claim 1);
coloring agents, e.g., titanium oxide/pigment  (Para. 0051; 0068 as applied to claim 12).
Hayashi provides examples of preparing aqueous solutions comprising said coating compositions and applying said solutions to a solid formulation (Para. 0011-0022, 0067, 0068 as applied to claims 14, 15).  
Hayashi does not teach a viscosity of PVA polymers as claimed in claim 13. 
Matono teaches coating layer composition provided on a surface of a tablet core by spaying (Abstract; Para. 0044; 0101-0103), wherein said coating layer composition may include:  (i) PVA polymers, copolymers, derivatives (Para. 0009, 0030) fully or partially saponified and providing viscosity at 20 oC in a 4 wt% aqueous solution in a range of 2-40 mPa*s, more preferably in a range of 3-30 mPa*s. (Para. 0042);  (ii)  sorbitan fatty acid ester, e.g., sorbitan monolaurate C18H34O6 (Para. 0009, 0035-0037);  (iii)  talc (Para. 0043);  (iv)  coloring agents, titanium oxide/pigment (Para. 0043-0044).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control viscosity of PVA solutions as taught by Matono preparing coating compositions taught by Hayashi.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach would provide coating compositions providing high chemical stability of active ingredient that can be applied by spaying to a solid formulation comprising said active ingredient (e.g., uncoated tablets).
With regard to the relative concentrations as instantly claimed (Claim 11), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0256189 (cited in IDS) - teaches coatings for solid pharmaceutical formulations, wherein said coatings formulations/compositions may include (i) PVA obtained by saponification of polyvinyl acetate, wherein the saponification degree of PVA is 70-97 mol%, and the average polymerization degree is 200-3,000;  (ii) sorbitan fatty acid ester (e.g., sorbitan monolaurate, sorbitan monopalmitate and sorbitan monooleate), sucrose fatty acid ester, and/or having a HLB value of 4-10;  (iii) talc;  (iv)  coloraing agent/titanium oxide/pigment; and wherein an aqueous solution of said coating compositions can be applied to a solid medical preparation.
US 2017/0354608 (cited in IDS) - teaches coating compositions that can be applied to a solid medicine, wherein said coating compositions allow improving a coating film strength, enhancing a storage stability of drugs, and comprise PVA, Tween or Span (i.e., fatty acid esters of polyols having 3 or more OH groups, e.g., Span 80, Tween 80, etc.; biophoretics.com/polysorbates-sorbitans), talc powder, coloring agent/titanium powder, pigments (Claim 1; Para. 0003; 0007, 0020, Examples 1, 5).

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615